DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 06/28/2021.
Claims 1-15 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20184222.6, filed on 07/06/2020.

Claim Objections
Claim 12 is objected to because of the following informalities:  Line 10 recites “according to the second aspect” should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first/second set of one or more analytical devices configured to analyze”;
“a first/second analytical device management system configured to receive/display”;
“a communication network configured to communicatively”;
“ an apparatus configured to host”;
“the apparatus is configured to receive/generate or to update”;
“at least  one analytical device in the second set … is configured to receive”. in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 15, the claim describes one or more computer program.
Further, Applicant's specification, fails to explicitly define the scope of computer program.  The broadest reasonable interpretation of a claim drawn to a computer readable medium program typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer program is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer program having executable programming instructions stored thereon is considered statutory as non-transitory computer program excludes transitory data signals. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14, the claim depends on both claims 1 and 12.  Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim (see MPEP 608.01) .Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 depends on claim 14 and is rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz (US 20030046421 A1).

As to claim 1, Horvitz teaches a computer implemented method for generating a message filter configuration based on a message priority indication received from a first analyzer network, wherein the first analyzer network comprises at least one analytical device configured to generate analytical device status data ([0009] information is classified according to an importance, urgency; [0017] the sender may be sent an indication that the user is away from his or her primary device), the method comprising:
receiving, at a data processing agent, a message priority indication indicating a priority assigned to the analytical device status data in the first analyzer network ([0064], fig. 1, system 10 (data processing agent) includes the priorities system 30 receives a plurality of messages 34 that can be received from substantially any source, wherein the received message indicate an urgency or importance (indicating a priority); [0017] if the text or other data is an e-mail, the sender of the text may be sent an indication that the text has been delivered to the receiving device of the user. Furthermore, the sender may be sent an indication that the user is away from his or her primary device (assigned to the analytical device status data));
Examiner note: The communication between the system 10 that receives the message 34 from a source, corresponds to the first analyzer network.
providing, at the data processing agent, at least one message filter configuration based on the message priority indication of the analytical device status data ([0065] after the messages 34 are received, the priorities system 30 performs a classification 36 on the messages in order to determine and assign a priority value 38 (filter) relating to the urgency or importance of the messages); and
communicating the message filter configuration, or a portion thereof, to a second analyzer network comprising a second analytical device ([0066], fig. 1, the user interface 20 generally includes a display 40 to provide feedback and output data to a user regarding various aspects of the priorities system 30; [0274], fig. 41, the alerting system 2510 is communicatively coupled to the Internet 2512, for example, and can be the network by which the alerting system contacts an electronic device (second analyzer network comprising a second analytical device) to alert the user to a prioritized text based on an alerting criteria).

As to claim 2, Horvitz teaches the computer implemented method according to claim 1, further comprising,
receiving, at the data processing agent, a plurality of message priority indications from one or more further analyzer networks, and wherein the message filter configuration is generated based on the plurality of message priority indications ([0064] The priorities system 30 receives a plurality of messages 34 that can be received from substantially any source; [0250] In addition to e-mail and other sources, classification can be performed on instant messages, and other sources of information, such as stock tickers).

As to claim 3, Horvitz teaches the computer implemented method according to of claim 1, wherein providing the message filter configuration comprises 
identifying a type of the analytical device status data associated with the message priority indication ([0062] a background monitor can be provided to monitor a user's activities regarding message processing to further refine or tune the classifier according to the user's personal decisions relating to message importance (identifying a type of the analytical device status data)); 
inserting, or updating, a record in a data structure defining the message filter configuration, wherein a value in the record stores the priority assigned to the identified type of analytical device status data ([0063] messages can further be collected into one or more folders in terms of importance, wherein users can review messages of similar categorized importance at a desired time; ([0080] if the conditions are operative, then the configuration of the rule can be determinative on how the messages are delivered. An example of such a rule is If condition, THEN assign my e-mail a priority value (representing an urgency of the item) of 90. Such assigned or over layed priorities can be overwrites of priorities assigned earlier)); and 
adjusting the value held in the record based on the message priority indication corresponding to the identified type of the message, to thereby provide the message filter configuration ([0090] a slider 910 is depicted that enables users to adjust a priority threshold for the number of messages that are to be delivered to a device).

As to claim 4, Horvitz teaches the computer implemented method according to claim 1, further comprising,
obtaining network configuration data at least partially characterizing the network configuration of the analytical device in the first analyzer network from which the message priority indication originated ([0064] the system 10 receives the messages 34 can include electronic information such as text and/or other information such as image or audio information (network configuration data)); and 
generating or updating the message filter configuration based, at least partially, on the network configuration data of the first analyzer network ([0064] If the messages 34 were received as audio phone messages for example, the priorities system 30 or user interface 20 can invoke a speech recognizer (not shown) to convert the audio to text, as well as to other features, including acoustical properties capturing multiple properties of the acoustics, such as prosodic features, including the temporal patterns of the rate, pitch, inflections, and overall energy associated with voice messages).

As to claim 5, Horvitz teaches the computer implemented method according to claim 1, further comprising, 
identifying, using a context identification engine, one, or more contexts of the first analyzer network and/or the first analyzer management system and/or the at least one analytical device from which the message priority indication originated ([0250] an organization chart can be utilized to determine how important a message is by the sender's location (contexts of the first analyzer network) within the chart); and 
providing, or updating, the message filter configuration based on the identified context ([0250] Linguistic features may be integrated into the classifier. To accommodate different languages, the features may be modified depending on the origin of the sender, and/or the language in which the message is written).

As to claim 6, Horvitz teaches the computer implemented method according to claim 5, wherein the one, or more contexts is determined based on one or more of: 
network configuration data at least partially characterizing the device configuration of the first analyzer network, 
internal configuration data, or internal sensor data, of the at least one analytical device that sent the message subsequently assigned the message priority indication, 
battery life data of the at least one analytical device that sent the message subsequently assigned the message priority indication, 
quality control data generated by the at least one analytical device that sent the message subsequently assigned the message priority indication, 
an assay type performed on the at least one analytical device of medical samples associated at, or close to, the time that the message priority indication was generated, 
the time at which the message priority indication and/or the message was generated, 
location data of the at least one analytical device and/or first analytical device management system ([0250] an organization chart can be utilized to determine how important a message is by the sender's location within the chart), 
operator data and/or certification data of the at least one analytical device and/or first analytical device management system, 
the content of the analytical device status data ([0064] The messages 34 can include electronic information such as text and/or other information such as image or audio information),
a count of the number of items of analytical device status data received from the at least one analytical device, 
log data defining a previous configuration of the first analyzer network and/or the first analytical device management system, and 
metadata obtained from a further information source such as a user logon server or a certification server.

As to claim 7, Horvitz teaches the computer implemented method according to claim 5, wherein the message filter configuration comprises, for at least one type of message, a plurality of records corresponding to message priorities assigned to different identified contexts of the first analyzer network and/or the first analytical device management system and/or the at least one analytical device from which the message priority indication originated ([0075] one or more color and audio settings 220 can also be provided to personalize the user interface described above. This can include employing and enabling users to configure colors (e.g., brighter/darker or different colors assigned to priority) and/or audio tones (e.g., louder/softer different frequency tones assigned to priority) that are related to the priority and/or urgency of received messages).

As to claim 9, Horvitz teaches the computer implemented method according to claim 1, further comprising, 
comparing the message filter configuration to a reference message filter configuration ([0074] a threshold is set so that priority messages are compared to the threshold);
identifying a deviation between the message filter configuration and the reference message filter configuration ([0074] users can set a threshold for the lowest priority a message is classified before transmission to the device.  The messages with higher priority (identifying a deviation) will not be sent); and
updating the message filter configuration to reduce or to remove the deviation between the message filter configuration and the reference message filter configuration ([0074] The priority settings 124 enable users to determine or adjust a threshold regarding what priority messages are classified as before they are forwarded to the users device).

As to claim 11, Horvitz teaches an apparatus configured to host a data processing agent for processing data from an analytical device, the apparatus comprising: 
a communications interface, wherein the communications interface is configured to receive one or more items of data comprising a message priority indication transmitted from a first analytical device management system to the data processing agent via a communications network ([0017] the sender may be sent an indication that the user is away from his or her primary device; [0064] the priorities system 30 (a communications interface) receives a plurality of messages 34 that can be received from substantially any source, such as the primary device, wherein the received message indicate an urgency or importance (priority indication transmitted from a first analytical device); 
a data memory ([282], fig. 43, a system memory 2622); and 
a processor coupled to the communications interface and the data memory, wherein the processor is configured to receive from the communications interface, the message priority indication indicating a priority assigned to an item of analytical device status data ([fig. 43, [282], a processing unit 2621; [0064], fig. 1, system 10 includes the priorities system 30 and the user interface for priority management 20 receives a plurality of messages 34 that can be received from substantially any source, wherein the received message indicate an urgency or importance (indicating a priority); [0017] if the text or other data is an e-mail, the sender of the text may be sent an indication that the text has been delivered to the receiving device of the user. Furthermore, the sender may be sent an indication that the user is away from his or her primary device (assigned to the analytical device status data)), and to generate, or update, a message filter configuration stored in the data memory based on the message priority indication ([0064] if the messages 34 were received as audio phone messages for example, the priorities system 30 or user interface 20 can invoke a speech recognizer (not shown) to convert the audio to text, as well as to other features, including acoustical properties capturing multiple properties of the acoustics, such as prosodic features, including the temporal patterns of the rate, pitch, inflections, and overall energy associated with voice messages; [0250] classification may vary depending on different folders in which messages are stored) and wherein the communications interface is configured to communicate the message filter configuration, or a portion thereof, to a second analyzer network comprising a second analytical device ([0066], fig. 1, the user interface 20 generally includes a display 40 to provide feedback and output data to a user regarding various aspects of the priorities system 30; [0274], fig. 41, the alerting system 2510 is communicatively coupled to the Internet 2512, for example, and can be the network by which the alerting system contacts an electronic device (second analyzer network comprising a second analytical device) to alert the user to a prioritized text based on an alerting criteria).

As to claim 12, Horvitz teaches an apparatus configured to host an analytical device management system for processing data from one or more analytical devices, the apparatus comprising:
a communications interface, wherein the communications interface is configured to receive a plurality of items of analytical device status data from at least one analytical device in a second analyzer network ([0067] status information 60 associated with multiple portions of the system 10. Examples of status information include displaying active profile status, on-line status and message received status), and to obtain, via a communications network, a message filter configuration configured to filter at least one of the plurality of messages received from the second analyzer network ([0067] other status can include information related to system learning associated with the amount of information that has been previously classified and employed to classify new information in the priorities system 30);
a data memory ([282], fig. 43, a system memory 2622), wherein the communications interface is configured to receive, via the communications network, the message filter configuration from the apparatus according to the second aspect and to store it in the data memory ([0065] After the messages 34 are received, the priorities system 30 performs a classification 36 on the messages in order to determine and assign a priority value 38 relating to the urgency or importance of the messages; [0250] classification may vary depending on different folders in which messages are stored);
a display interface (fig. 1, display 40); and
a processor coupled to the communications interface and the data memory, wherein the processor is configured to filter at least one item of analytical device status data in the plurality of items of analytical device status data according to the message filter configuration stored in the data memory ([0067] other status can include information related to system learning associated with the amount of information that has been previously classified and employed to classify new information in the priorities system 30) to generate a filtered plurality of analytical device status data and wherein the display interface is configured to display the filtered plurality of analytical device status data ([0064] if the messages 34 were received as audio phone messages for example, the priorities system 30 or user interface 20 can invoke a speech recognizer (not shown) to convert the audio to text, as well as to other features, including acoustical properties capturing multiple properties of the acoustics, such as prosodic features, including the temporal patterns of the rate, pitch, inflections, and overall energy associated with voice messages).

As to claim 14, Horvitz teaches all the limitations of claims 1 and 12 as asserted above, Horvitz further teaches a computer program element comprising computer-readable instructions for controlling an apparatus according to claim 12 which, when being executed by a processing unit of the apparatus, is adapted to perform the method steps of claim 1 ([0284] computer-executable instructions).

As to claim 15, Horvitz teaches all the limitations of claim 14 as asserted above, Horvitz further teaches a computer readable medium or signal having stored, or encoded thereon, the computer program element of claim 14 ([0272] the classifier 2502 can include a computer program executed by a processor of a computer from a computer-readable medium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 20030046421 A1) in view of Kamdar (US 20090098859 A1).
As to claim 8, Horvitz teaches the computer implemented method according to claim 1, further comprising,
receiving, at the data processing agent, a request to send the at least one message filter configuration to a second analytical device management system in a second analyzer network and/or to a second analytical device of medical samples in the second analyzer network ([0014] selecting which set of messages are to be learned from, marking options for the selected messages and can include monitoring feedback (receiving,…, a request) from the user to determine and further learn what is and what is not as important to the user);
sending the obtained at least one message filter configuration to the second analytical device management system and/or the second analytical device ([0115] if a high importance e-mail were received, for example, the notification platform can determine the users location/focus and direct/reformat the message to the notification sink associated with the user).
Horvitz does not explicitly teach
receiving, at the data processing agent, information defining the geographical location and/or context of the second analytical device management system and/or the second analytical; and
obtaining at least one message filter configuration based on the information defining the geographical location and/or context of the second analytical device management system and/or the second analytical device ;
Kamdar teaches
receiving, at the data processing agent, information defining the geographical location and/or context of the second analytical device management system and/or the second analytical ([0024] a user can set a status at the wireless device (second analytical device) such as available, busy, away, and other status.  The location server 130 (data processing agent) monitors the location of wireless devices and retrieves location of the wireless device; and
obtaining at least one message filter configuration based on the information defining the geographical location and/or context of the second analytical device management system and/or the second analytical device ([0029], fig. 1, the recipient selector 128 then selects recipients destined to receive the message 200 based on the indicated location criteria and any presence criteria defined by the sender; [0032] a user can define a location delivery criterion that indicates that a message 200 is to be sent (obtaining at least one message filter configuration) to a recipient when that recipient is near his/her home);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Horvitz disclosure, filter messages are sent to a second device based on location of the second device, as taught by Kamdar.  One would be motivated to do so to send only to members in the selected group that are within a certain distance from a location.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 20030046421 A1) in view of Murai (US 20190110764 A1).
As to claim 10, Horvitz teaches the computer implemented method according to claim 1, further comprising,
receiving, via the user interface of the first analytical device management system or the first analytical device P1A, the message priority indication ([0065] after the messages 34 are received, the priorities system 30 performs a classification 36 on the messages in order to determine and assign a priority value 38 relating to the urgency or importance of the messages.  Examiner note: This paragraph implies that the user of the message has entered the urgency or importance of the message); and 
transmitting the message priority indication to the data processing agent ([0064], fig. 1, system 10 (data processing agent) includes the priorities system 30 receives a plurality of messages 34 that can be received from substantially any source, wherein the received message indicate an urgency or importance).
Horvitz does not explicitly teach
displaying, via a user interface of the first analytical device management system or the first analytical device in the first analyzer network, the analytical device status data generated by the first analytical device;
Murai teaches
displaying, via a user interface of the first analytical device management system or the first analytical device in the first analyzer network, the analytical device status data generated by the first analytical device ([0127] a patient status display screen (user interface of the first analytical device) is displayed as the main state. In this screen, name plate information, pictogram information, caution information, error status and the like are displayed as basic information of the patient);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Horvitz disclosure, the display device for display data status, as taught by Murai.  One would be motivated to do so to display patient status notification device to which a plurality of terminal devices can be connected.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 20030046421 A1) in view of White (US 20210304881 A1).
As to claim 13, Horvitz teaches a networked system for analytical device management, the networked system comprising:
a first set of one or more analytical devices configured to analyze patient medical samples and to generate analytical device status data ([0064], fig. 1, the priorities system 30 receives a plurality of messages 34 that can be received from substantially any source; [0065] the message relates to an urgency or importance (generate analytical device status data); [0250] other sources, classification can be performed on instant messages, and other sources of information, such as stock tickers (a first set of one or more analytical devices));
a first analytical device management system configured to receive analytical device status data from one or more analytical devices comprised in the first set of one or more analytical devices ([0064], fig. 1, system 10 (first analytical device management system) includes the priorities system 30 receives a plurality of messages 34 that can be received from substantially any source, wherein the received message indicate an urgency or importance);
an apparatus configured to host a data processing agent for processing data received from the first analytical device management system and/or the first set of one or more analytical devices ([0064], fig. 1, system 10  includes the priorities system 30 (data processing agent) receives a plurality of messages 34 that can be received from substantially any source);
a communication network configured to communicatively connect the first analytical device management system, the apparatus configured to host the data processing agent, and second analytical device management system ([0064], fig. 1, the priorities system 30 receives a plurality of messages 34 that can be received from substantially any source; [274], fig. 41, the alerting system 2510 is communicatively coupled to the Internet 2512, for example, and can be the network by which the alerting system contacts an electronic device to alert the user to a prioritized text based on an alerting criteria), wherein the apparatus is configured to receive a message priority indication generated by the first analytical device management system and/or the at least one analytical device in the first analyzer network ([0064], fig. 1, system 10 (data processing agent) includes the priorities system 30 receives a plurality of messages 34 that can be received from substantially any source, wherein the received message indicate an urgency or importance (priority indication), wherein the message priority indication indicates a priority assigned to the analytical device status data  [0017] if the text or other data is an e-mail, the sender of the text may be sent an indication that the text has been delivered to the receiving device of the user. Furthermore, the sender may be sent an indication that the user is away from his or her primary device (assigned to the analytical device status data)); wherein the apparatus is configured to generate or to update a message filter configuration based on the message priority indication associated with the first device message ([0064] if the messages 34 were received as audio phone messages for example, the priorities system 30 or user interface 20 can invoke a speech recognizer (not shown) to convert the audio to text, as well as to other features, including acoustical properties capturing multiple properties of the acoustics, such as prosodic features, including the temporal patterns of the rate, pitch, inflections, and overall energy associated with voice messages; [0250] classification may vary depending on different folders in which messages are stored), wherein the apparatus is configured to communicate the message filter configuration, or a portion thereof, to the second analytical device management system and/or the second set of one or more analytical devices  ([0066], fig. 1, the user interface 20 generally includes a display 40 to provide feedback and output data to a user regarding various aspects of the priorities system 30; [0274], fig. 41, the alerting system 2510 is communicatively coupled to the Internet 2512, for example, and can be the network by which the alerting system contacts an electronic device to alert the user to a prioritized text based on an alerting criteria), and wherein the second analytical device management system and/or at least one analytical device in the second set of one or more analytical devices is configured to receive a further item of analytical device status data from within the second analyzer network ([0115] if a high importance e-mail were received, for example, the notification platform can determine the users location/focus and direct/reformat the message to the notification sink associated with the user), to display the further item of analytical device status data according to the priority assigned in the received message filter configuration ([0100] The message format options facilitate filtering and displaying messages at the users device according to various criteria or rules).
Horvitz does not explicitly teach
configured to analyze patient medical samples;
a second set of one or more analytical devices configured to analyze patient medical samples;
a second analytical device management system configured to receive analytical device status data from one or more analytical devices comprised in the second set of one or more analytical devices; 
White teaches
configured to analyze patient medical samples ([0060] During the course of this emergency encounter, the treatment provided by healthcare providers is sometimes administered via one or more computerized medical devices. These medical devices can record and locally store case files as open data structures that include case data that documents significant events within, and other relevant information regarding, the encounter);
a second set of one or more analytical devices configured to analyze patient medical samples ([0064], fig. 1, each of the medical device(s) 102A-102N is configured to couple to one or more patient interface device(s) 190A-190N that are, in turn, configured to couple to a patient 116 during a patient encounter);
a second analytical device management system configured to receive analytical device status data from one or more analytical devices comprised in the second set of one or more analytical devices ([0064], fig. 1, the medical records system 100 includes one or more medical device(s) 102A-102N, one or more mobile computing devices 104A-104C (one or more analytical devices), a remote computing device 106, and one or more server(s) 108 (second analytical device management system) coupled to one another via a network 112; [0067] geolocation information recorded during the patient encounter (status); [0145] the mobile computing device 104 can send the updated information to the server(s) 108); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Horvitz disclosure, a second server to communicate with another set of devices in another location, as taught by White.  One would be motivated to do so to consolidate the one or more medical device case files to produce an integrated data source encounter structure including case data from the related one or more medical device case files, and transmit the integrated data source encounter structure for review of the encounter between the patient and the emergency healthcare provider to a receiving computing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elkoussa (US 20200373004 A1).
Becker (US 20200135333 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456